IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                    NO. PD-0088-12

                      JOSEPH RENE HERNANDEZ, Appellant

                                            v.

                               THE STATE OF TEXAS

                      ON REHEARING OF APPELLANT’S
                   PETITION FOR DISCRETIONARY REVIEW
                    FROM THE FIRST COURT OF APPEALS
                           GALVESTON COUNTY

                                       Per curiam.

                                     OPINION


       Appellant was convicted of aggravated sexual assault and sentenced to confinement

for eighty years. The Court of Appeals affirmed the conviction. Hernandez v. State, No. 01-

10-00989-CR (Tex.App - Houston [1st ], delivered December 29, 2011). Appellant’s petition

for discretionary review was dismissed as untimely filed on June 13, 2012. Appellant has

filed a motion for rehearing requesting reinstatement of his petition so that it will be

considered by this Court. Appellant’s motion for rehearing is granted. His petition for
                                                                                Hernandez - 2

discretionary review filed in this Court on April 10, 2012, is filed as of September 19, 2012,

and will be considered in accord with Tex.R.App.P. 68. (But see order striking petition).




Delivered September 19, 2012
Do not publish